DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending in this application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/13/2020 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 is missing a period at the end of the claim.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  Claim 10 recites the limitation “directly boned to the supporting plate” in line 17 of the claim. This appears to mean “directly bonded to the supporting plate”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. U.S. Patent Application 2015/0022936 (hereinafter “Cox”).
Regarding claim 1, Cox teaches an electrostatic chuck (i.e. electrostatic chuck 100)(fig.2) that fixes a work substrate (i.e. substrate 204)(fig.2) using an electrostatic force (refer to [0032]), the electrostatic chuck comprising: a dielectric plate (i.e. encapsulating member 414)(fig.4C) being configured to support the work substrate (implicit); a base plate (i.e. ridged support base 402)(fig.4C) being configured to support the dielectric plate (implicit); and an adsorption electrode (i.e. electrode assembly 412)(fig.4C) interposed between the dielectric plate and the base plate (implicit), and being 0 C to 400 0 C. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the adsorption electrode has a resistance change rate of 20% or less in a range of -200 0 C to 400 0 C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrostatic chuck of Cox to provide the advantage of presenting as constant a resistance as possible so that the electrostatic force can be as precisely controlled as possible to prevent damage to the substrate.
Regarding claim 5, Cox teaches the electrostatic chuck of claim 1, wherein each of the dielectric plate, the adsorption electrode, and the base plate has a linear thermal expansion coefficient of 8.0 x 10 -6 / K or less (refer to [0028]).
Claims 3, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cox as applied to claim 1 above, and further in view of Maki Japanese Patent Document JP 2004079588 A (hereinafter “Maki”).
Regarding claim 3, Cox teaches the electrostatic chuck of claim 1, however Cox does not teach wherein the base plate includes a through hole penetrating along a thickness direction, a power supply electrode is disposed in the through hole to be electrically connected to the adsorption electrode, and the power supply electrode includes a material identical to that of the adsorption electrode. However Maki teaches wherein the base plate includes a through hole (i.e. through hole 30)(fig.1) penetrating 
Regarding claim 9, Cox teaches an electrostatic chuck apparatus (i.e. substrate support assembly 200)(fig.2) comprising:	an electrostatic chuck (i.e. electrostatic chuck 100)(fig.2) that fixes a work substrate (i.e. substrate 204)(fig.2) by an electrostatic force (refer to [0032]), the electrostatic chuck comprising: a dielectric plate (i.e. encapsulating member 414)(fig.4C) being configured to support the work substrate (implicit); a base plate (i.e. ridged support base 402)(fig.4C) being configured to support the dielectric plate (implicit); and an adsorption electrode (i.e. electrode assembly 412)(fig.4C) interposed between the dielectric plate and the base plate (implicit), and being configured to generate an electrostatic force for adsorbing the work substrate (implicit); wherein the dielectric plate is a sapphire plate (refer to [0036]), the base plate consists of a alumina ceramic material (refer to [0028]), and the dielectric plate and the base plate are integrally bonded through the adsorption electrode (refer to [0038] and [0039]), however Cox does not teach the adsorption electrode has a resistance change rate of 20% or less in a range of -200 0 C to 400 0 C, a supporting plate including a flow path through which a coolant for cooling the electrostatic chuck flows; and a bonding agent for bonding the electrostatic chuck and the supporting plate. However Maki teaches a supporting plate (i.e. temperature controlling section 27)(fig. 1) including a flow path (i.e. flow path 26)(fig.1) through which a coolant for cooling the electrostatic chuck flows (refer to [0013]); and a bonding agent (i.e. adhesive agent layer 28)(fig.1) for bonding the 0 C to 400 0 C. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the adsorption electrode has a resistance change rate of 20% or less in a range of -200 0 C to 400 0 C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrostatic chuck of Cox to provide the advantage of presenting as constant a resistance as possible so that the electrostatic force can be as precisely controlled as possible to prevent damage to the substrate.. An electrostatic chuck apparatus comprising: an electrostatic chuck that fixes a work substrate by an electrostatic force, the electrostatic chuck comprising: a dielectric plate being configured to support the work substrate; a base plate being configured to support the dielectric plate; and an adsorption electrode interposed between the dielectric plate and the base plate, and being configured to generate an electrostatic force for adsorbing the work substrate; wherein the dielectric plate is a sapphire plate, the base plate consists of a alumina ceramic material, the adsorption electrode has a resistance change rate of 20% or less in a range of -200 0 C to 400 0
Regarding claim 10, Cox teaches an electrostatic chuck apparatus (i.e. substrate support assembly 200)(fig.2) comprising:	an electrostatic chuck (i.e. electrostatic chuck 100)(fig.2) that fixes a work substrate (i.e. substrate 204)(fig.2) by an electrostatic force (refer to [0032]), and the electrostatic chuck comprising: a dielectric plate (i.e. encapsulating member 414)(fig.4C) being configured to support the work substrate (implicit); a base plate (i.e. ridged support base 402)(fig.4C) being configured to support the dielectric plate (implicit); and an adsorption electrode (i.e. electrode assembly 412)(fig.4C) interposed between the dielectric plate and the base plate (implicit), and being configured to generate an electrostatic force for adsorbing the work substrate (implicit); wherein the dielectric plate is a sapphire plate (refer to [0036]), the base plate consists of a alumina ceramic material (refer to [0028]), and the dielectric plate and the base plate are integrally bonded through the adsorption electrode (refer to [0038] and [0039]), however Cox does not teach the adsorption electrode has a resistance change rate of 20% or less in a range of -200 0 C to 400 0 C, a supporting plate including a flow path through which a coolant for cooling the electrostatic chuck flows; wherein the electrostatic chuck is directly bonded to the supporting plate. However Maki teaches a supporting plate (i.e. temperature controlling section 27)(fig. 1) including a flow path (i.e. flow path 26)(fig.1) through which a coolant for cooling the electrostatic chuck flows (refer to [0013]); wherein the electrostatic chuck is directly bonded to the supporting plate (refer to [0003]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Cox to include the supporting plate of Maki to provide the advantage of efficiently cooling the electrostatic chuck to maintain temperature uniformity, thereby preventing damage to the wafer or the chuck itself. However Cox and Maki do not teach the adsorption electrode has a resistance change rate of 20% or less in a range of -200 0 C to 400 0 C. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the adsorption electrode has a resistance change rate of 0 C to 400 0 C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrostatic chuck of Cox to provide the advantage of presenting as constant a resistance as possible so that the electrostatic force can be as precisely controlled as possible to prevent damage to the substrate.
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cox as applied to claim 1 above, and further in view of Cooke U.S. Patent Application 2009/0284894 (hereinafter “Cooke”).
Regarding claim 6, Cox teaches the electrostatic chuck of claim 1, however Cox does not teach wherein an upper surface of the dielectric plate has a surface roughness Ra of 0.05 um or less. However Cooke teaches wherein an upper surface of the dielectric plate has a surface roughness Ra of 0.05 um or less (refer to [0054]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the dielectric plate of Cox to include the surface roughness of Cooke to provide the advantage of to reduce high contact forces that occur on rough surfaces (refer to Cooke [0054])
Regarding claim 7, Cox teaches the electrostatic chuck of claim 1, however Cox does not teach wherein the dielectric plate includes a convex portion which protrudes from an upper surface thereof, the convex portion has a diameter of 0.3 mm to 3.0 mm or less and a height of 0.05 mm or less, and the convex portion includes a ridge portion formed at an upper end thereof and curved along a side thereof, and the ridge portion has a radius of 0.03mm or less. However Cooke teaches wherein the dielectric plate includes a convex portion (refer to [0051]) which protrudes from an upper surface thereof (refer to [0051]), the convex portion has a diameter of 0.3 mm to 3.0 mm or less (refer to [0051]) and a height of 0.05 mm or less (refer to [0051]), and the convex portion includes a ridge portion formed at an upper end thereof and curved along a side thereof (refer to [0051]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the dielectric plate of Cox to include the convex portion of Cooke to provide the advantage of maintaining of a substantially uniform pressure across the surface of the substrate (refer to Cooke [0048]), however Cox and Cooke do not teach the ridge portion has a radius of 0.03mm or less. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the ridge portion have a radius of 0.03mm or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the dielectric plate of Cox and Cooke to provide the advantage of reducing the risk of cracking the protrusions through the use of a rounded edge while providing a flat surface large enough to maintain substantially uniform pressure across the surface of the substrate.
Regarding claim 8, Cox and Cooke teach the electrostatic chuck of claim 7, wherein an upper surface of the dielectric plate has a surface roughness Ra of 0.3 H m or less (refer to Cooke [0054]).
Allowable Subject Matter
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: 	Claims 2 and 4 are indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 2, especially wherein the adsorption electrode consists of a ceramic composite having an alumina ceramic material, a conductive material and an oxide-based eutectic material, and the dielectric plate and the base plate are re-sintered with the adsorption electrode.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/Primary Examiner, Art Unit 2839